Weiss, J.
(concurring). Defendant argues that the court erred (1) in failing to inform the jury that if witnesses Jeffries and Whitacre were found to be accomplices, their testimony could not be used to corroborate Edmond’s testimony and (2) by instructing the jury that “ ‘[t]he law presumes that a person intends the ordinary consequences of his voluntary acts’ ”, which language was found to be unconstitutional in Sandstrom v Montana (442 US 510, 513) because it impermissibly shifts the burden of proof on intent from the prosecution to the defense. I agree that the conviction must be affirmed. The trial court’s instruction concerning the need for corroboration of accomplice testimony is clear and the charge adequately defined an accomplice and identified those witnesses who the jury could find were accomplices. Given that Whitacre and Jeffries were waiting in the car when the three perpetrators of the crime returned, it is reasonable to believe that the jury found them not to be accomplices. I also find that the trial court adequately instructed the jury that the burden to prove criminal intent was on the prosecution and did not shift the burden to disprove intent to the defense because the presumption of intent instruction was adequately explained (People v Thomas, 50 NY2d 467). Moreover, certain knives taken from the house and given by Edmonds to his mother were, after identification by Mrs. Edmonds and the police, and police testimony concerning the identification of the knives by the victim, admitted as People’s Exhibit No. 4 in evidence. This exhibit provides additional independent corroboration. The judgment should be affirmed.